Case: 19-40553    Document: 00515573060         Page: 1   Date Filed: 09/21/2020




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 21, 2020
                                 No. 19-40553                          Lyle W. Cayce
                                                                            Clerk

   Joshua Edwards, individually and on behalf of others similarly situated;
   Francisco Gutierrez; Humberto J. Morales; Ricky
   Martin; Ernesto Flores; et al.,

                                       Plaintiffs—Appellants/Cross-Appellees,

                                     versus

   4JLJ, L.L.C., doing business as J4 Oilfield Services; John
   Jalufka,

                           Defendants—Appellees/Cross-Appellants,
   ______________________________

   Rodrigo Tarango, Jr.

                                          Plaintiff—Appellant/Cross-Appellee,

                                     versus

   4JLJ, L.L.C., doing business as J4 Oilfield Services; John
   Jalufka,

                                     Defendants—Appellees/Cross-Appellants.
Case: 19-40553         Document: 00515573060                Page: 2   Date Filed: 09/21/2020

                                          No. 19-40553



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 2:15-cv-299


                        ON PETITION FOR REHEARING

   Before Wiener, Graves, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Treating Appellees’ Petition for Rehearing En Banc as a Petition for
   Panel Rehearing, we GRANT it. The prior opinion, Edwards v. 4JLJ, LLC,
   No. 19-40553 (5th Cir. Sept. 2, 2020), is withdrawn, and the following
   opinion is substituted:
          4JLJ, LLC provides oil well pump and frack services. A group of its
   employees sued under the Fair Labor Standards Act, alleging that 4JLJ and
   its owner John Jalufka violated the FLSA’s overtime wage mandates.1 The
   case was tried before a jury, which held for 4JLJ in all respects. After the
   verdict, the Employees filed two identical motions for judgment as a matter
   of law, which were both denied. The district court, however, did impose
   monetary sanctions on 4JLJ over a contentious discovery dispute and
   awarded the company only $14,920 of its requested $44,553 in costs under
   Rule 54(d) of the Federal Rules of Civil Procedure. The Employees appeal
   the denial of their motions for judgment as a matter of law, and 4JLJ cross-
   appeals the sanctions and cost awards. We dismiss the Employees’ appeal in
   its entirety and 4JLJ’s cross-appeal of the sanctions for lack of jurisdiction.
   We affirm the district court’s cost award.




          1
              We refer to both defendants simply as 4JLJ.




                                               2
Case: 19-40553           Document: 00515573060               Page: 3       Date Filed: 09/21/2020




                                            No. 19-40553


                                                   I
           We start (and end) with jurisdiction.2 “[T]he timely filing of a notice
   of appeal in a civil case is a jurisdictional requirement.” 3 Generally, a notice
   of appeal must be filed within 30 days after the entry of the judgment or order
   that is being appealed.4 However, certain motions under the Federal Rules of
   Civil Procedure toll the clock.5 After a motion is denied, though, a second
   one based on the same grounds will not further delay the appeal deadline. 6
   We treat the district court’s entry of final judgment as an implicit denial of




           2
              Castaneda v. Falcon, 166 F.3d 799, 801 (5th Cir. 1999) (“We must always be sure
   of our appellate jurisdiction and, if there is doubt, we must address it, sua sponte if
   necessary.”). As this substituted opinion reflects, the jurisdictional point that 4JLJ flagged
   at oral argument (though, unfortunately, not in its original briefing) merited closer study.
   While we rely on counsel to frame the disputed issues and to brief their best arguments—
   and to address jurisdiction in the first instance, see Fed. R. App. P. 28(a)(4) (requiring a
   formal “jurisdictional statement”)—we must always independently confirm our appellate
   jurisdiction. As 4JLJ points out in its Petition for Rehearing, the 30-day deadline in Fed.
   R. App. P. 4(a)(1) has a statutory anchor, 28 U.S.C. § 2107(a), thus making it
   jurisdictional. The fact that this argument was missing from 4JLJ’s original briefing makes
   it no less correct. The 30-day deadline is no mere processing rule set by the Supreme Court
   in Rule 4; it is a jurisdictional rule set by Congress in § 2107. And since ensuring our
   jurisdiction is ultimately our responsibility, we must eat a bit of jurisdictional crow. But as
   Justice Frankfurter elegantly put it, “Wisdom too often never comes, and so one ought not
   to reject it merely because it comes late.” Henslee v. Union Planters Nat’l Bank & Trust Co.,
   335 U.S. 595, 600 (1949) (Frankfurter, J., dissenting).
           3
              Bowles v. Russell, 551 U.S. 205, 214 (2007); see also Hamer v. Neighborhood Hous.
   Servs. of Chi., 138 S. Ct. 13, 21 (2017).
           4
               Fed. R. App. P. 4(a)(1)(A).
           5
Id. at 4(a)(4)(A).
           6
              Charles L.M. v. Ne. Indep. Sch. Dist., 884 F.2d 869, 871 (5th Cir. 1989) (“The
   interest of finality requires that parties generally get only one bite at the rule 59(e) apple for
   the purpose of tolling the time for bringing an appeal.”); Nobby Lobby, Inc. v. City of Dallas,
   970 F.2d 82, 85 (5th Cir. 1992).




                                                   3
Case: 19-40553           Document: 00515573060             Page: 4      Date Filed: 09/21/2020




                                            No. 19-40553


   “any outstanding motions, even if the court does not explicitly deny a
   particular motion.”7
           Here, the Employees filed a motion for judgment as a matter of law
   and, alternatively, a new trial, on March 12, 2019. The district court entered
   final judgment on March 27 without expressly addressing that motion, thus
   implicitly denying it. On April 10, the Employees refiled the motion. The
   refiled version was identical to the March 12 version that the judgment
   implicitly denied. It therefore did not toll the appeal deadline and the 30 days
   began to run with the entry of judgment on March 27.8 The Employees did
   not file a notice of appeal until June 12. Because that notice was untimely
   under 28 U.S.C. § 2107, the Employees’ appeal must be dismissed for lack
   of jurisdiction.
           We similarly lack jurisdiction over 4JLJ’s cross-appeal of the order
   imposing monetary sanctions. Subject to limited exception, our jurisdiction
   extends only to appeals from “final decisions.” 9 “An appeal from a final
   judgment sufficiently preserves all prior orders intertwined with the final
   judgment, even when those prior orders are not specifically delineated in the
   notice of appeal.”10 So to appeal a pre-judgment but nonfinal decision, like
   the sanctions order, 4JLJ would appeal the final judgment. And that appeal
   must be filed within 30 days of judgment being entered, which again was



           7
               Snider v. L-3 Commc’ns Vertex Aerospace, LLC, 946 F.3d 660, 667 (5th Cir. 2019).
           8
             See Charles L.M., 884 F.2d at 870 (“We have squarely held that where an
   appellant files a second motion to reconsider based upon substantially the same grounds as
   urged in the earlier motion, the filing of the second motion does not interrupt the running
   of the time for appeal, and the appeal must be dismissed.” (citation omitted)).
           9
            28 U.S.C. § 1291; Ray Haluch Gravel Co. v. Cent. Pension Fund of Int’l Union of
   Operating Eng’rs, 571 U.S. 177, 179 (2014).
           10
                Armour v. Knowles, 512 F.3d 147, 156 (5th Cir. 2007) (cleaned up).




                                                  4
Case: 19-40553           Document: 00515573060                Page: 5       Date Filed: 09/21/2020




                                             No. 19-40553


   March 27 here.11 4JLJ’s June 24 notice of cross-appeal was thus untimely
   with respect to the pre-judgment imposition of monetary sanctions.
           However, issues raised for the first time after entry of judgment can
   be appealed within 30 days of the relevant order, 12 so 4JLJ’s June 24 appeal
   was timely with respect to the June 3 post-judgment order allocating costs.
                                                   II
           We turn now to the merits of 4JLJ’s surviving argument that the
   district court’s Rule 54(d) cost allocation was an abuse of discretion. Despite
   a “strong presumption that the prevailing party will be awarded costs,” we
   will reverse a district court’s decision regarding costs for an abuse of
   discretion.13 Our review is narrow because the district court has wide
   discretion under Rule 54 to decide whether, and to what extent, to award
   costs.14 It may reduce or deny costs for many reasons, 15 although it must
   articulate its reasons for doing so.16
           Here, the district court articulated its reasons in its order on the bill of
   costs. In the district court’s view, reducing costs was necessary “to ensure
   that its sanctions [were] effective and not unduly offset by [4JLJ’s] costs.”
   And the court based its decision on facts in the record suggesting that 4JLJ
   had engaged in evasive discovery practices. 4JLJ argues that the court’s
   decision to reduce Rule 54 costs was punitive because it was layered atop


           11
                Fed. R. App. P. 4(a)(1)(A).
           12
                Id.; Burnley v. City of San Antonio, 470 F.3d 189, 200 (5th Cir. 2006).
           13
                Pacheco v. Mineta, 448 F.3d 783, 793 (5th Cir. 2006).
           14
                Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1049 (5th Cir. 1998).
           15
             See Pacheco, 448 F.3d at 794 (listing “misconduct by the prevailing party” as a
   reason for withholding costs from the prevailing party).
           16
Id.




                                                    5
Case: 19-40553          Document: 00515573060              Page: 6      Date Filed: 09/21/2020




                                           No. 19-40553


   prior sanctions. We reject this argument. By denying 4JLJ some of the costs
   it would have otherwise been entitled to, the district court sought to ensure
   that the costs would not offset the monetary sanctions the court awarded to
   the Employees. In light of its “superior understanding of the litigation,” 17 we
   find no basis to question the district court’s decision to reduce these costs.
                                         CONCLUSION
          We DISMISS the Employees’ appeal and 4JLJ’s cross-appeal of the
   monetary sanctions award for lack of jurisdiction. We AFFIRM the cost
   allocation.




          17
               Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1187 (2017).




                                                 6